DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1, 3 and 7-18 are under examination. 
Claim 2 and 4-6 are cancelled.
Claim 1, 3 and 7-18 are rejected.
Claim Rejections - 35 USC § 112
Claim 1, 3 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “…up to a maximum of 12 month of life…” wherein this limitation encompasses 0 to 12 months of life; and the claim also recites “…the first 4 months of life…”, wherein this recitation encompasses 0 to 4 months of life, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 3 and 7-18 are also rejected since the claims are depended upon rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3 and 6-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Beek et al. (US 2011/0217411 A1) and in view of Llewellyn et al. (Applicant’s Admitted Prior Art, IDS filed on 02/27/2020, Non-Patent Literature Cite No. A128). 
Regarding claim 1, 3, 6, 7, 9 and 10, Van Der Beek et al. (Van Der Beek) discloses a method of administering (feeding) (‘411, [0001], [0009]-[0011], [0016]) a nutritional composition (formula) to an infant (‘411, [0138]), therein the nutritional composition comprising lipid (‘411, [0064]-0[0077]), protein (‘411, [0124]-[0126]) and digestible carbohydrate (‘411, [0114]-[0116]); wherein the composition (formula) is not human milk (‘411, [0130]). Van Der Beek discloses the lipid comprises is in a form of lipid globules (‘411, [0106]) with a size distribution at least 45 volume % of the lipid globules has a diameter of between 2 to 12 um (‘441, [0108]), which is in range with the cited range. Van Der Beek discloses 3 to 8 wt. % phospholipids based on total lipid (‘411, [0074]), which is in range with the cited range. Van Der Beek discloses the lipid globules comprises a coating of phospholipids (‘441, [0106]). With respect to new limitation of “…up to a maximum of 12 months of life…”, Van Der Beek clearly discuss  the method of administering (feeding) (‘411, [0001], [0009]-[0011], [0016]) the nutritional composition (formula) to the infant (‘411, [0138]) with an age of below 12 months (‘411, [0061], [0134]), which is in range with the cited range of maximum of 12 months of life.
With respect to the preamble “…for promoting improved eating behavior in an infant…”; when reading the preamble in the context of the entire claim, the recitation “…for promoting improved eating behavior in an infant…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
With respect the limitations as recited in claim 1, lines 11-21, wherein the improved eating behavior is determined by the cited steps of determining and comparing using the Baby Eating Behaviour Questionnaire; and in claim 1, new limitation of “…thereby promoting improved eating behaviour in said infant…”; 
Van Der Beek does not explicitly disclose a determining and comparing using the Baby Eating Behaviour Questionnaire as recited in lines 11-21. However, Llewellyn et al. (Llewellyn) discloses a measurement of infant appetite using Baby Eating Bahaviour Questionnaire for infant appetite (‘Abstract, Introduction, pg. 388-389; 395, col. 1, last two paragraphs) to designed to characterize appetitive traits, infants at higher risk of obesity.  Llewellyn discloses the Baby Eating Bahaviour Questionnaire to determine and compare eating behaviours including enjoyment of food, slowness in eating and general appetite (pg. 391, Table 2 and Table 3). Van Der Beek and Llewellyn are of the same field of endeavor of composition to infant with to prevent obesity in later life. It would have been obvious to one of ordinary skill in the art to use Llewellyn’s method using Baby Eating Bahaviour Questionnaire for infant appetite (‘Abstract, Introduction, pg. 388-389; 395, col. 1, last two paragraphs) to designed to characterize appetitive traits, infants at higher risk of obesity in Van Der Beek’s method to provide an analytic assessment for preventing infant with to prevent obesity in later life.
Modified Van Der Beek clearly discuss  the method of administering (feeding) (‘411, [0001], [0009]-[0011], [0016]) the nutritional composition (formula) to the infant (‘411, [0138]) with an age of below 12 months (‘411, [0061], [0134]), which is in range with the cited range of maximum of 12 months of life; and with the lipid comprises the vegetable lipids (vegetable fat) and the polar lipids (mammalian lipid) (‘411, [0068], [0173]) with overlapping ranges; hence modified Van Der Beek is expected to have the same characteristics, eating behaviors as recited in lines 19-21, as determined and compared using the Baby Eating Behaviour Questionnaire and as expected result of modified Van Der Beek encompasses promoting improved eating behaviour in said infant. 
Regarding claim 11, modified Van Der Beek discloses the lipid comprises at least 2.0 wt.% alpha-linoleic acid (ALA) based on total fatty acids (‘411, [0081]), which is in range with the cited range; and between 6 and 10 wt.% linoleic acid (LA) based on total fatty acids (‘411, [0080]), which is in range with the cited range. 
Regarding claim 12, modified Van Der Beek discloses the lipid comprises docosahexaenoic acid, n-3 LC-PUFA in a range of at least 0.75 wt.% of the total fatty acid content (‘411, [0083]), which is in range with the cited range. 
Regarding claim 15, modified Van Der Beek discloses the composition comprises 0.25 to 20 wt.% of non-digestible oligosaccharides based on dry weight of the composition (‘441, [0123]), which is in range with the cited range.
Regarding claim 16, modified Van Der Beek discloses the non-digestible oligosaccharides comprising fructo-oligosaccharides and galacto-oligosaccharides (‘441, [0119]-[0122]).
Regarding claim 17, modified Van Der Beek exemplify the composition (Example 4, [0174]-[0175]) of 4810 kcal comprising 255 g lipid, 533 g digestible carbohydrates, 58 g non-digestible oligosaccharides, 96 g protein, and vitamins, minerals, and trace elements known in the art. The composition also preferably comprises 50 to 200 kcal per 100 ml liquid (‘411, [0132]). Therefore, Van Der Beek exemplify a formulation comprising 2 g protein per 100 kcal, 5.3 g lipid per 100 kcal, 11.1 g carbohydrates per 100 kcal, which are in range with the cited range.
Regarding claim 8, modified Van Der Beek discloses the composition comprises sphingomyelin (‘411, [0072]-[0076]). Van Der Beek discloses the sphingomyelin as sum in the phospholipids, however does not disclose the cite amount. It would have been obvious to one of ordinary skill in the art to adjust the amount of the sphingomyelin in sum in the phospholipids as Van Der Beek teaches varying amounts of phospholipids in the lipids. 
 Regarding claim 18, modified Van Der Beek discloses the composition 60 to 75 kcal/100 ml liquid (ready to drink) (‘411, [0132]), which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Beek et al. (US 2011/0217411 A1) and in view of Llewellyn et al. (Applicant’s Admitted Prior Art, IDS filed on 02/27/2020, Non-Patent Literature Cite No. A128) as applied to claim 1 above, and further in view of Van Der Beek (US 9,649,286 B2).
Regarding claim 13 and 14, modified Van Der Beek discloses the claimed invention as discussed in claim 1. Modified Van Der Beek discloses the composition comprises palmitic acid (C16:0) of total fatty acids (‘411, Table 4). Modified Van Der Beek does not explicitly disclose the amounts base on total fatty acids and amounts in the sn-2 position in a triglyceride as cited in claim 13 and 14. 
However, Van Der Beek (VDB ‘286) discloses a lipid component with optimal fatty acid profile, an enhanced portion of the palmitic acid residues in the sn-2 position  for improving growth and body composition (‘286, col. 1, ln. 20-22; col. 2, ln. 29-50). VDB ‘286 discloses palmitic acid (C16:0) between 16 and 24 wt. % based on the total fatty acids, which is in range with the cited range as cited in claim 7 and 8. VDB ‘286 discloses at least 40% are in the sn-2 position in the triglyceride (‘286, col. 8, ln. 31-36), which is in range with the cited range as cited in claim 13 and 14. Van Der Beek and VDB ’286 are of the same field of endeavor of infant formula for promoting preventing obesity (‘411, [0006] and ‘286, col. 2, ln. 29-50). It would have been obvious to one of ordinary skill in the art to use VDB’286 palmitic acid and residues in the sn-2 position in  modified Van Der Beek’s composition to provide increase absorption of fat as taught by VDB’286 (‘286, col. 2, ln. 48-50). 

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. 
Applicant asserts “…The claim specifically recites “fee[d]ing the infant at least during the first 4 months of life up to a maximum of 12 months of life.” Thus, the claim clearly recites that the infant is fed the formula from 0-4 months, and optionally up to 12 months, covering the period of 4-12 months and limiting to the 12 month maximum. Applicant respectfully submits that the language is clear, and is not indefinite.
Applicant’s remarks are not convincing. The instant claim does not recite what Applicant asserted “…claim clearly recites that the infant is fed the formula from 0-4 months, and optionally up to 12 months (emphasis)…”; Applicant’s remark does not commensurate the language of the claim as recited. Additionally, as noted in the 112, second paragraph of indefiniteness, the recitation of  “…at least during the first 4 months of life up to a maximum of 12 months of life…” is broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claim 1 recites the broad recitation “…up to a maximum of 12 month of life…” wherein this limitation encompasses 0 to 12 months of life; and the claim also recites “…the first 4 months of life…”, wherein this recitation encompasses 0 to 4 months of life, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Van Der Beek does not explicitly disclose a determining and comparing using the Baby Eating Behaviour Questionnaire as recited in lines 11-21. However, Llewellyn et al. (Llewellyn) discloses a measurement of infant appetite using Baby Eating Bahaviour Questionnaire for infant appetite (‘Abstract, Introduction, pg. 388-389; 395, col. 1, last two paragraphs) to designed to characterize appetitive traits, infants at higher risk of obesity.  Llewellyn discloses the Baby Eating Bahaviour Questionnaire to determine and compare eating behaviours including enjoyment of food, slowness in eating and general appetite (pg. 391, Table 2 and Table 3). Van Der Beek and Llewellyn are of the same field of endeavor of composition to infant with to prevent obesity in later life. It would have been obvious to one of ordinary skill in the art to use Llewellyn’s method using Baby Eating Bahaviour Questionnaire for infant appetite (‘Abstract, Introduction, pg. 388-389; 395, col. 1, last two paragraphs) to designed to characterize appetitive traits, infants at higher risk of obesity in Van Der Beek’s method to provide an analytic assessment for preventing infant with to prevent obesity in later life.
Modified Van Der Beek clearly discuss  the method of administering (feeding) (‘411, [0001], [0009]-[0011], [0016]) the nutritional composition (formula) to the infant (‘411, [0138]) with an age of below 12 months (‘411, [0061], [0134]), which is in range with the cited range of maximum of 12 months of life; and with the lipid comprises the vegetable lipids (vegetable fat) and the polar lipids (mammalian lipid) (‘411, [0068], [0173]) with overlapping ranges; hence modified Van Der Beek is expected to have the same characteristics, eating behaviors as recited in lines 19-21, as determined and compared using the Baby Eating Behaviour Questionnaire and as expected result of modified Van Der Beek encompasses promoting improved eating behaviour in said infant. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792